Citation Nr: 0431056	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 
2001, for the grant of service connection for the residuals 
of frostbite of the bilateral feet.

2.  Entitlement to an effective date prior to September 27, 
2001, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the residuals 
of frostbite of the right and left foot and assigned 
30 percent ratings for each foot, effective September 27, 
2001.  In an August 2002 rating decision the RO awarded a 
total disability rating based on individual unemployability, 
also effective September 27, 2001.  The veteran perfected an 
appeal of the effective date assigned for the grant of 
service connection and the award of a total rating.  For good 
cause shown, his motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

1.  In a July 2000 rating decision the RO denied entitlement 
to service connection for the residuals of frostbite of the 
bilateral feet by finding that new and material evidence had 
not been presented to reopen the claim.  The veteran was 
notified of the July 2000 decision and did not appeal, and 
that decision is final.

2.  Following the July 2000 decision, the veteran did not 
again claim entitlement to service connection for the 
residuals of frostbite of the bilateral feet until September 
27, 2001.

3.  The veteran's only service-connected disabilities are the 
residuals of frostbite of the left and right foot.




CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to September 27, 
2001, for the grant of service connection for the residuals 
of frostbite of the left and right foot is not shown as a 
matter of law.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 20.1103 
(2000); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).

2.  Entitlement to an effective date prior to September 27, 
2001, for the award of a total disability rating based on 
individual unemployability is not shown as a matter of law.  
38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. § 20.1103 (2000); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
in April 1998 for the grant of service connection and award 
of the total disability rating for the residuals of frostbite 
of the left and right foot.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was filed after 
November 2000.  The veteran has not, however, been provided a 
VCAA notice regarding that claim, or his appeal of the 
effective date assigned for the grant of service connection 
and the award of the total rating.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that he has not been prejudiced 
by the RO's failure to provide him a VCAA notice.

Relevant Laws and Regulations

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, if the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (2004).  In addition, the 
effective date for a reopened claim is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (2004).  The "date of the claim" means 
the date of the application based on which benefits are 
awarded, not the original claim for service connection.  See 
Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd 349 
F.3d 1326 (Fed. Cir. 2003).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.1(p) 
(2004).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Analysis

The evidence in the claims file indicates that the veteran 
initially claimed entitlement to the residuals of frostbite 
of the feet (trench foot) in April 1970.  The RO denied that 
claim in July 1970 because the medical evidence showed that 
although he was treated for trench foot while in service, he 
then had no residuals of the disorder.  The veteran was 
notified of the July 1970 decision and did not appeal, and 
that decision is final.  38 U.S.C.. § 4005(c) (1964); 
38 C.F.R. § 19.153 (1970).

He again claimed entitlement to service connection for 
frostbite to the feet in April 1998.  In a May 1998 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  
The veteran appealed that decision to the Board, and in a 
decision issued July 14, 2000, the Board also determined that 
new and material evidence had not been received.  The veteran 
was provided notice of the Board's July 2000 decision and did 
not appeal, and the July 2000 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

In February 2000, while his appeal was pending at the Board, 
the veteran submitted a medical report regarding the 
residuals of frostbite of the feet in support of his claim.  
That evidence was not considered by the Board in its July 
2000 decision.  In a rating decision issued July 26, 2000, 
the RO determined that the evidence received in February 2000 
was not new and material, and denied reopening of the claim.  
The veteran was notified of the July 2000 RO decision and did 
not appeal, and that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

Subsequent to the RO's July 2000 final decision, the veteran 
did not again claim entitlement to service connection for the 
residuals of frostbite of the feet until September 27, 2001.  
Development undertaken in conjunction with that claim 
resulted in the determination that new and material evidence 
had been received, and in a January 2002 rating decision the 
RO granted service connection for the residuals of frostbite 
of the left and right foot, assigning a 30 percent rating for 
each foot, effective September 27, 2001.  In February 2002 
the veteran submitted an application for a total disability 
rating based on individual unemployability, and in an August 
2002 rating decision the RO also awarded a total rating, 
effective September 27, 2001.  The January and August 2002 
decisions are currently before the Board.

The veteran contends that he is entitled to an effective date 
in April 1998 for the grant of service connection and the 
award of a total rating.  He claims that he has continually 
prosecuted a claim for benefits since then, which should 
entitle him to an effective date in April 1998.  Contrary to 
his assertions, however, his claim has not been in appellate 
status since April 1998.  The Board finally denied the April 
1998 claim in July 2000, and the RO finally denied his 
February 2000 claim in July 2000.  Following those denials he 
did not again claim entitlement to benefits until September 
27, 2001, more than one year following notice of the July 
2000 RO decision.  

"[I]t is well established that the effective date for an 
award based on a claim to reopen is the date of the claim to 
reopen."  Leonard v. Principi, 17 Vet. App. 447, 451 (2004).  
The correct effective date for the award of service 
connection is, therefore, September 27, 2001.  The veteran's 
only service-connected disability consists of the residuals 
of frostbite of the feet.  For that reason there is no legal 
basis for awarding a total rating prior to September 27, 
2001, the effective date for the grant of service connection 
for that disorder.  The Board has determined, therefore, that 
entitlement to an effective date prior to September 27, 2001, 
for the grant of service connection and the award of the 
total rating for the residuals of frostbite of the feet is 
not shown as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (an earlier effective date cannot be 
awarded in the absence of statutory authority); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied based on lack of legal merit if there is no 
entitlement under the law).  


ORDER

The appeal to establish entitlement to an effective date 
prior to September 27, 2001, for the grant of service 
connection for the residuals of frostbite of the left and 
right foot is denied.

The appeal to establish entitlement to an effective date 
prior to September 27, 2001, for the award of a total 
disability rating based on individual unemployability is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



